Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is in response to papers file on March 15, 2021. Claims 1 and 4 have been amended.  Claims 2, 5, 16 and 18-19 have been cancelled.  No claim has been newly added.  Applicant voluntarily Claim 17 has been withdrawn.  Accordingly, claims 1, 3-4, and 6-15 are under consideration on the merit. 


Withdrawn Claim Rejections - 35 USC § 102
The rejection of claims 1-6, 8-9, 11, and 14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hobbs et al (“Hobbs”, US 20050019421 A1, published January 27, 2005) is hereby withdrawn in view of amendments dated 03/15/21. 

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1-15 are rejected under 35 U.S.C. 103 over Hobbs et al (“Hobbs”, US 20050019421 A1, published January 27, 2005) and Ahmed et al (“Ahmed”, US 20100234328 A1, published September 16, 2010) is hereby withdrawn in view of amendments dated 03/15/21. 

Applicant’s amendments dated 03/15/2021 necessitate the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 103 as obvious over Baldridge et al (“Baldridge”, US 20150180586 A1, published July 2, 2015) and Ahmed et al (“Ahmed”, US 20100234328 Al, published September 16, 2010).
The claimed subject matter embraces a germicidal composition for application to animal skin comprising at least one fast-acting germicidal agent including iodine, etc., at least one slow-acting germicidal agent including glycolic acid, lactic acid, etc., and at least one anionic surfactant, wherein, when applied to an animal’s skin contaminated with at least one pathogen, the germicidal composition causing at least a 3-log reduction in the population of the at least one pathogen within 5 minutes of application to the animal skin, the germicidal composition being effective to prevent the re-contamination of the animal skin with the at least one pathogen for at least 4 hours following application of the germicidal composition to the animal skin. 
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
It should be noted that the claims are directed to a composition.  Any prior art composition having the same ingredients would be relevant to the patentability of the instant claim, even if not intended as an antimicrobial or disinfecting composition because “intent” is not an element of patentability of a composition.
applying to the teat of the dairy animal a composition, comprising: a) a fermentation derived mixture that include low molecular weight protein component; b) an emollient including glycerin, propylene glycol, etc.; c) one or more surfactants; and d) an anti-microbial agent including hypochlorite releasing compounds (e.g. alkali hypochlorite, hypochlorous acid, the combined organic acid/anionic surfactant(s), and wherein the composition is gentle on the teat tissue (abstract, [0050-51], [0060], and [0098], read on the limitation of application to animal in the instant claim 1; the limitations of germicidal agent and surfactant in the instant claim 1); and the limitation of emollient in the instant claim 14). Baldridge also teaches that a number of different types of disinfectants are used in teat dips, including iodine with iodophors, chlorhexidine, acidified sodium chlorite, organic acids including lactic acid, peroxides, quaternary ammonium chlorides and others ([0015] and [0018], read on the limitation of the fast-acting germicidal agent and the slow-acting germicidal agent in the instant claims 1 and 4). Baldridge further teaches that the compositions include at least one germicidal agent, e.g. hydrogen peroxide in a concentration of about 0.1% and 3%. Other germicidal agents are known in the art and include but are not limited to: organic acids, dodecyl benzene sulfonate, iodine and iodophors, and chlorine based germicidal agents ([0049], read on the species of the fast- and slow-acting germicidal agents in the instant claim 1; falling within the claimed range in n the instant claims 3, 6, and 8). Additionally, Baldridge teaches that anionic surfactant are alkylaryl sulfonic acids, aryl sulfonic acid, alkyl sulfonic acids, alkylaryl sulfuric acid, aryl sulfuric acid, alkyl sulfuric acid ([0051], read on the limitation of the anionic surfactants in the instant claim 9).  Furthermore, Baldridge teaches that the pH of the solution used in teat treatment is important to achieve the desirable level of microbial kill rate and found pH 2 to 4 ([0053], falling within the claimed pH range in the instant claim 11).  
Baldridge does not expressly teach the composition comprising iodine, xanthan nor iodine-complexing agent, these deficiencies re cured by Ahmed.
Ahmed is directed to antimicrobial compositions and related methods (title).  Ahmed teaches a liquid antimicrobial composition , to be used in personal care, hard surface care including hard surface disinfection in households, comprising an organic acid (e.g. lactic acid) and one or more anionic surfactants  (e.g. sodium octane sulfonate) (abstract).  Ahmed also teaches that the disclosed germicides may be used in combination with traditional germicides including quaternary ammonium compounds, hydrogen peroxide, per-acetic acid, etc. ([0034]).  Ahmed further teaches that  suitable viscosity control agents include cellulose, e.g. methyl-, ethyl- or hydroxypropyl-cellulose; starches, e.g. hydroxyethyl starch or cross linked starch; microbial polysaccharides, e.g. xanthan gum, sea weed polysaccharides, etc. ([0042], read on the limitation of thickener in the instant claim 13).  Additionally, Ahmed teaches that suitable effective surfactants used for wetting may include anionic, cationic, nonionic, zwitterionic and amphoteric surfactants, among the nonionic surfactants are an alkyl polyglucoside, an alkyl ethoxylated alcohol, an ethoxylated propoxylated alcohol, sorbitan, sorbitan ester, an alkanol amide. Specific examples are polyethoxylated polyoxylpropylene block copolymers (poloxamers) including the PluronicRTM poloxamers ([0046], read on the limitation of iodine-complexing agent in the instant claim 15).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose viscosity control agents as taught by Ahmed as the particular ingredients to be incorporated into the germicidal composition of Baldridge because Ahmed 
Regarding the at least a 3-log reduction in claim 1 or 5-log reduction to the at least one pathogen within 1 minute of application in claim 10, it is believed that the disinfectant compositions of Baldridge meet this limitation because the disinfectant compositions of Baldridge comprising the same essential elements as that of claimed.  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the weight ratio of the at least one fact-acting germicidal agent to the at least one slow-acting germicidal agent in claim 7, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, the general conditions of germicidal agents are taught by Baldridge and Ahmed. Baldridge also teaches the concentration (e.g. peroxide) depends on the type of applications.  It would have been obvious to optimize the concentration of the germicidal agents to achieve desired control level of pathogen by routine experimentation.   
Regarding the viscosity from about 100 to about 500 cP in claim 12, Ahmed teaches that, to reduce mastitis, commercial teat dips have been developed which are usually administered to 
Regarding the function of xanthan as a thickener in claim 14, the iodine-complexing agent in claim 15, although, Baldridge and Ahmed are silent about certain functions or properties of xanthan and the copolymers, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	In conclusion, claims 1, 3-4, and 6-15 are unpatentable over the cited prior art.

Response to Arguments Declaration
Applicant’s arguments filed 03/15/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive because all the essential elements, as amended, are taught by Baldridge and Ahmed. 

Nonstatutory Double Patenting Rejection
 
Claims 1, 3-4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,441,557 (US’557, i.e. US patent application 14/653,174) in view of Baldridge (US 20150182586). The claimed subject matter of US’557 is a germicidal compositions comprise formic acid, and one or more anionic surfactants, viscosity modifying agents include plant gum materials, for example, xanthan gum or seaweed polysaccharides. US’557 teaches that, germicidal compositions containing copper sulfate, zinc sulfate, sulfamethazine, quaternary ammonium compounds, organic acid and/or peracetic acid are known. (col. 2, lines 3-7) and other germicides, especially oxidative germicides such as iodine, chlorine, chlorine dioxide, hydrogen peroxide or peracetic acid are extremely effective disinfectants for other purposes (col. 2, lines 24-26).  US’557 also teaches that, in particular embodiments, additional surfactant comprises a nonionic surfactant. Exemplary nonionic surfactants include alkyl polyglucosides, and polyethoxylated polyoxypropylene block copolymers (col. 5, lines 32-64).  The difference is that US’557 does expressly teach the combination of at least one fast-acting germicidal agent, at least one slow-acting germicidal agent, and at least one anionic surfactant.  However, this deficiency is cured by Baldridge (see the teachings of Baldridge detailed in the rejections set forth above). Based on the case law, In re Kerkhoven, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 
s 1, 3-4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.8,569,373 (US’373, i.e. US patent application 12/440,409, US’409) in view of Baldridge (US 20150182586). The claimed subject matter of US’373 is an aqueous compositions for treatment or prevention of infectious hoof diseases, comprising formic acid, lactic acid, and a nonionic or anionic surfactant, a pH adjusting agent, a wetting agent, a foaming agent, a dye, a viscosity control agent including xanthan gum ([0042] of US’409). US’373 teaches that chemical germicidal compositions containing copper sulfate, zinc sulfate, sulfamethazine, quaternary ammonium compounds, hydrogen peroxide and/or peracetic acid are known ([0008] of US’409) and other germicides, especially oxidative germicides such as iodine, chlorine, chlorine dioxide, hydrogen peroxide or peracetic acid are extremely effective disinfectants for other purposes ([0010] of US’409).  The difference is that US’557 does expressly teach the combination of at least one fast-acting germicidal agent, at least one slow-acting germicidal agent, and at least one anionic surfactant nor iodine-complexing agent.  However, these deficiency is cured by Baldridge (see the teachings of Baldridge detailed in the rejections set forth above). Based on the case law, In re Kerkhoven, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 

Relevant Prior Art 
Belsito (non-patent literature, published March 19, 2012) is provided, but not cited, to show the state of art at the time when the invention was filed. 
. 

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617